DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Applicant’s arguments and remarks received December 23, 2020 (“Remarks”) have been fully considered. Claims 1-11 are rejected for the reasons provided below.
Claim Interpretation
Based on Applicant’s amendment received on December 23, 2020 the claims will not be interpreted under the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Response to Arguments
Applicant's arguments filed December 23, 2020 have been fully considered. It is respectfully submitted, that the Applicant’s arguments with respect to the 35 U.S.C. 103 rejection of claims 1-8 as being unpatentable over KOICHIRO (JP2008147102A ) in view of ATSUSHI (JP2007109428A) and in further view of Wilkinson (JP2003508877A) and claims 9-11 as being unpatentable over KOICHIRO (JP2008147102A) in view of ATSUSHI (JP2007109428A) in further view of Wilkinson (JP2003508877A) and in further view of KHATER et al. (US20190207232)  are not persuasive.  The rejection is maintained and accordingly updated in light of the amendments. 
In regards to the 35 U.S.C. 101 arguments, Applicant argues that amended claim 1 and its dependent claims are not directed to an abstract idea. Remarks 7. Examiner disagrees. The rejection in regards to “the circuit breaker that temporarily breaks an electrical connection of the fuel cell and the electrical load part when hydrogen deficiency has been eliminated” has been withdrawn in light of the amendments. However, the newly added claimed recitation, “a 

On page 7-8 of the Remarks, Applicant argues “the Examiner fails to articulate the claimed inventions fall within which of the enumerated groupings of abstract ideas listed in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 Guidance thereafter). According to the 2019 Guidance, the Applicant respectfully submits that the claims do not recite subject matter that falls within any of the enumerated groupings of abstract ideas. 
Further, the 2019 Guidance states "[c]laims that do not recite matter that falls within these enumerated groupings of abstract ideas should not be treated as reciting abstract ideas,except as follows: In the rare circumstance in which a USPTO employee believes a claim limitation that does not fall within the enumerated groupings of abstract ideas should nonetheless be treated as reciting an abstract idea...the examiner should bring the application to the attention of the Technology Center Director. Any rejection in which a claim limitation, which does not fall within the enumerated abstract ideas (tentative abstract idea), is nonetheless treated as reciting an abstract idea must be approved by the Technology Center Director (which approval will be indicated in the file record of the application), and must provide a justification for why such claim limitation is being treated as reciting an abstract idea."”. Examiner disagrees. The specific claim limitation that Applicant seems to be referring to is  “a microprocessor, the microprocessor programmed to judge if a hydrogen deficiency which is a state in which an specifically the abstract idea is the mental process of judgment. Further, according to the October 2019 Update: Subject Matter Eligibility (2019 PEG; please refer to C. Mental Process page 7-8 of the 2019 PEG) and the MPEP 2106.04, section III , a claim that requires a computer may still recite a mental process, as is the case here. Specifically, the invention as claimed is merely using a computer as a tool to perform the mental process of hydrogen deficiency judging. The data analysis steps of the claim are recited at a high level of generality such that the hydrogen deficiency judging could practically be performed in the human mind: the data analysis step is determining whether the amount of hydrogen supplied to the fuel cell is insufficient compared with an amount of hydrogen required for power generation, or simply put, determining whether one value (amount supplied) is less than another value (amount required).
 Next, Applicant argues, newly added amended language, “a circuit breaker configured to physically break an electrical connection between both output terminals on the positive electrode side and the negative electrode side of the fuel cell and the electrical load part and “circuit breaker to physically temporarily break the electrical connection between the both output terminals of the fuel cell and the electrical load, in claim 1 are patentable over the cited references. Remarks 9. Examiner disagrees. Please refer to the 112 (b) rejection below for further explanation in regards to this newly added limitation.  In addition, in response to this argument it is noted that the newly added claim language will be interpreted as “a circuit breaker configured to physically break an electrical connection between both the fuel cell and the electrical load part.” 
Additionally, Applicant argues none of the cited documents discloses or suggest anything regarding the technical problem of being unable to carry out a rapid reduction of the oxidized film. Remarks 9-10. Examiner disagrees. It is noted, oxide film removal is not claimed. 
Please refer to the analysis of 112 (a), 112(b) below in regards to an explanation with respect to the newly added claim language incorporated in claim 1 and the structural description that is required in the specification to support the claimed limitations.

As to the arguments on page 10, Applicant argues that Atsushi fails to disclose “open the circuit breaker to physically temporarily break the electrical connection, when judging that the hydrogen deficiency has been eliminated.  Applicant further argues that Atsushi discloses the opposite of what is claimed. The rejection has been updated below to address the newly added limitations. 
Applicant argues with respect to the dependent claims that they depend from claim 1, and that they recite additional limitations which in combination with the limitations of claim 1, are not disclosed nor suggested in the art of record (see Remarks, page 10). This is not considered persuasive. The dependent claims are not allowable by virtue of their dependency, as claim 1 is not allowable. Further, the dependent claims are rejected by the prior art as discussed below, and Applicant has not presented any specific arguments to the subject matter of the dependent claims to point out how they are distinct from the prior art. Thus, these arguments are not persuasive.
For the reasons presented above, the Applicant’s arguments are not persuasive, and the rejections of the Non-Final Rejection of September 23, 2020 are maintained below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 that were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, the Non-final rejection dated September 23, 2020 have been withdrawn in light of the amendments. However, an additional rejection for Claims 1-11 are present for the newly added claimed recitations.
Specifically, claims 1 and 9 are indefinite because it is unclear what is meant by the limitation “a circuit breaker configured to physically break an electrical connection between both output terminals on the positive electrode side and the negative electrode side of the fuel cell and the electrical load part.” It is unclear whether this limitation is directed to an electrical connection between both output terminals of the fuel cell, which does not appear to be supported in the specification.
The examiner believes that Applicant is attempting to claim the structure of the circuit breaker (52) as depicted in Figure 1, where the circuit breaker is configured to physically break both the electrical connection between the positive electrode side of the fuel cell and the electrical load part and the electrical connection between the negative electrode side of the fuel cell and the electrical load part. For the purposes of expediting prosecution, the limitation will be interpreted as such, and appropriate correction of the current limitation is required.
It is further noted that claims 1 and 9 contain the limitation: “between the both output terminals of the fuel cell.” Appropriate correction is required for the reasons provided above.

Also, amended claim 1, also recites in part “open the circuit breaker to physically temporarily break the electrical connection...when judging that the hydrogen deficiency has been eliminated.” This recitation is unclear because it does not clearly indicate if the circuit breaker opens during the judging of the hydrogen deficiency or after it has been judged the hydrogen deficiency has been eliminated. For examination purposes, the Examiner will interpret this as during judging that the hydrogen deficiency has been eliminated. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a microprocessor, the microprocessor programmed to: judge if a hydrogen deficiency which is a state in which an amount of hydrogen supplied to the fuel cell is insufficient compared with an amount of hydrogen required for power generation has occurred. This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element- the circuit breaker that temporarily breaks an electrical connection of the fuel cell and the electrical load part when it has been judged that the hydrogen deficiency has been eliminated. In particular, the microprocessor is programmed to judge if the hydrogen deficiency has occurred, however, the claim does not recite a practical application for the information obtained in the hydrogen deficiency judging 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception; which is the abstract idea of judging if hydrogen deficiency has occurred. The claim is not patent eligible. This rejection can be overcome by claiming a practical application of the abstract idea. 
Thus dependent claims 2-11 are also rejected under 35 U.S.C. 101 because they do not appear to add anything which would render the claims patent eligible. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-8  are rejected under 35 U.S.C. 103 as being unpatentable over KOICHIRO (JP2008147102A ) in view of Belschner (US20030137193A1) and in further view of Wilkinson (JP2003508877A). 
Regarding claim 1, 
KOICHIRO teaches a control method of a fuel cell system [0023] (corresponding to a control device for a fuel cell system for controlling the fuel cell system). 
KOICHIRO teaches a change in electrical characteristics such as change in voltage value and change in resistance value for a single cell can determine if the supply gas is insufficient.  The determination condition as to whether or not the predetermined abnormal change has occurred may be set according to the temperature of the fuel cell [0011]. FIG. 3A is a graph showing the time change of the output current of the fuel cell (10) due to the sweep of the output current. As shown in this graph, “control for sweeping output current” means control for increasing the output current of the fuel cell at a constant rate. The cell voltage measurement unit (12) detects a change in voltage value for each single cell with respect to a change in the swept current value, and passes the result to the control unit (40) [0031]. Figure 3B--graph G3 illustrates a change in the voltage value of the single cell when hydrogen is insufficient in the reaction gas (corresponding to the claimed indicating hydrogen deficiency has occurred).
As graph G3 illustrates, the single cell in which the reaction gas, or hydrogen, is deficient enters a so-called “negative voltage” state in which the potential difference drops to a negative value as the current value increases. In comparing the two graphs G2 and G3 in FIG. 3B, the voltage value of the single cell deficient in oxygen continues to decrease relatively slowly after abruptly decreasing to a certain value. On the other hand, the voltage of a single cell deficient in hydrogen continues to decrease relatively slowly after showing a rapid decrease in the same manner as in the case of oxygen deficiency. Therefore, by detecting this second voltage drop, it is possible to determine whether the negative voltage is caused by oxygen deficiency or hydrogen deficiency. Hereinafter, the second voltage drop is referred to as “hydrogen deficient corresponding to the claimed hydrogen deficiency which is a state in which an amount of hydrogen supplied to the fuel cell is insufficient compared with an amount of hydrogen required for power generation has occurred). Additionally, the flowchart illustrates the presence or absence of a single cell deficient in hydrogen from the voltage change for each single cell detected in step S20. [0040] [0039].
When determining that there is a single cell deficient in hydrogen in step S30, the control unit [i.e. the claimed processor #40 para 0020] performs processing for recovering the voltage of the single cell in a negative voltage state in steps S30 and S40. Next, the control part performs the process which increases the quantity of the hydrogen supplied to the fuel cell from the hydrogen system (20) (FIG. 1 (A)) as a voltage recovery process of a single cell (step S50). Specifically, the pressure of hydrogen is increased by a regulator provided in the hydrogen system (20). Then, the control part repeats the process of step S20-step S50 until it determines with there being no single cell which is deficient in hydrogen [0042] (corresponding to the claimed the hydrogen deficiency has been eliminated after judging the hydrogen deficiency has occurred).
KOICHIRO is silent in regards to the fuel cell that has an anode electrode containing a water electrolysis catalyst.
Wilkinson teaches a water electrolysis and oxidation of the anode electrode [abs]. 

The motivation for doing so would have been that the resistance of such a fuel cell to cell reversal can be increased. This can be achieved by incorporating a catalyst composition at the anode to promote the water electrolysis reaction in addition to the typical anode electrocatalyst to promote the fuel oxidation [abs].
KOICHIRO teaches [0026] an electrical configuration of the fuel cell system (Figure 1B), however is silent in regards to a circuit breaker.
Belschner teaches at least one fuel cell, which is intended for producing electrical power, and with electrical power being distributed to electrical loads which are arranged in a high-voltage line network that is connected to the fuel cell, and being distributed to further electrical loads which are arranged in a low-voltage line network, which is connected to the high-voltage line network via at least one DC/DC converter and, in addition to the loads, contains at least one rechargeable battery [0001] and in Figure 1 teaches an electrical connection between the fuel cell stack and the load (corresponding to the claimed an electrical load part electrically connected to the fuel cell). Belschner teaches a control unit #18, illustrated in Fig. 1 (corresponding to the claimed, microprocessor) [0064].
 Fig. 1 illustrated below shows #15, i.e. fuel cell circuit breaker, which is open ; #21 and #22 are the two electrical outputs [0039-0040]; and the electrical loads [0004, 0038-0040 The fuel cell 2 feeds electrical loads and, for example, at least one energy store such as a hybrid battery or supercapacitor, via a two-pole line network 3. Since the fuel cell 2 is formed from a relatively large number of individual modules, a higher output voltage is emitted during normal operation]
(corresponding to open the circuit breaker to physically temporarily break an electrical connection between the both output terminals of the fuel cell and the electrical load part).
corresponding to -configured to make the circuit breaker temporarily break an electrical connection of the fuel cell and the electrical load part ) [0011]. Further, the influence on the fuel cell circuit breaker when the switch is opened can be produced by interrupting the holding current for the fuel cell circuit breaker, that is to say the switch on the opening of the housing is arranged, for example, in the circuit of the coil for the fuel cell circuit breaker. Once the fuel cell circuit breaker has opened, there is no voltage within the housing [0026]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the control device of KOICHIRO that teaches when the microprocessor judges the hydrogen deficiency has been eliminated and by adding the circuit breaker of Belschner which teaches to open the circuit breaker to temporarily physically break the electrical connection between both output terminals of the fuel cell and the electrical load part, as it would have provided a predictable result of providing a break in the circuit breaker. The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).   
The motivation for doing so would have been to account for a safe current maximum for other components of the fuel cell system to function normally [0011].

    PNG
    media_image1.png
    677
    601
    media_image1.png
    Greyscale


Regarding claim 2, KOICHIRO further illustrates in Figures 4A to 4C show changes in the voltage value (E) with respect to changes in the current value of the single cell deficient in hydrogen at various different temperatures of the fuel cell [0037].
corresponding to the claimed wherein the microprocessor is configured to judge a hydrogen deficiency has occurred when a representative temperature representing the temperature of the fuel cell is less than a predetermined freezing judging temperature where water inside the fuel cell is liable to freeze).
Regarding claim 3, as discussed above in claim 1, KOICHIRO teaches as the as the voltage increases the hydrogen deficiency is eliminated. Figure 4A-4C illustrate as the temperature increases the voltage decreases [0038]. Therefore as the temperature becomes higher than the freezing temperature, the hydrogen deficiency has been eliminated [0038-0039] (corresponding to the claimed wherein the microprocessor is programmed to judge that the hydrogen deficiency has been eliminated when the representative temperature becomes a predetermined freezing elimination judgment temperature higher than the freezing judging temperature or has become more than the predetermined freezing elimination judgement temperature].
Regarding claim 4, KOICHIRO teaches in Figures 4A-4C, hydrogen deficiency is judged as temperature is freezing, i.e. below 0 degrees. Thus, as the temperature increases over a predetermined time, in Figure 4C, the hydrogen deficiency is eliminated [0036] [0038] [0039] (corresponding to the claimed the hydrogen deficiency has been eliminated when an elapsed time from when the hydrogen deficiency was judged has become a freezing elimination judging time or more set based on the representative temperature when the hydrogen deficiency was judged).
Regarding claim 5, as discussed above in claim 4, KOICHIRO teaches in Figures 4A-4C, hydrogen deficiency is judged as temperature is freezing, i.e. below 0 degrees. Thus, as the temperature increases over a predetermined time, in Figure 4C, the hydrogen deficiency is corresponding to the claimed microprocessor is programmed  to lengthen the freezing elimination judging time when the representative temperature when the hydrogen deficiency was judged is low compared to when it is high).

Regarding claim 6, KOICHIRO teaches when the temperature of the fuel cell is low, i.e. 0 degree or less, and the moisture in the fuel cell is frozen (i.e. less), no hydrogen deficiency occurs [0043-0045] (corresponding to the claimed The control device for a fuel cell system the hydrogen deficiency has been eliminated when a moisture degree of an electrolyte membrane of the fuel cell has become a predetermined moisture degree or less).
Regarding claim 7, KOICHIRO teaches, in Figure 7, graphs A-C illustrates the changes of resistance value R to changes in current value I of the single cell that is deficient in hydrogen at temperatures from 20 degrees to 80 degrees. Thus, as seen from the graph, as the resistance increases the moisture of the membrane of the fuel cell is less [0051-0055] (corresponding to the claimed the moisture degree of the electrolyte membrane of the fuel cell has become a predetermined moisture degree or less when a differential value of an internal impedance of the fuel cell has become a predetermined value or more).
Examiner notes, although the prior art teaches the change of resistance and the claimed language refers to “internal impedance”, the results of the change of resistance and the internal impedance result in a similar outcome as claimed. In the specification it is noted that the applicant refers to the internal impedance as (high frequency resistance).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over KOICHIRO (JP2008147102A) in view of Belschner (US20030137193A1) in further view of Wilkinson (JP2003508877A) and in further view of TOMITA (US20120107711A1). 
The teachings of Koichiro, Belschner, and Wilkinson as discussed above are incorporated below.
Koichiro in view of Belschner and Wilkinson teaches the control device of claim 1.
Regarding claim 8, KOICHIRO further illustrates in Figures 4A to 4C show changes in the voltage value (E) with respect to changes in the current value of the single cell deficient in hydrogen at various different temperatures of the fuel cell [0037].
Therefore when the voltage drops, and reaches a negative voltage (G3) due to the temperature decreasing causing a lack of hydrogen gas [0035]. Thus, when the temperature of the fuel cell is low, i.e. 0 degrees or less, [0043], hydrogen deficiency occurs (corresponding to the claimed - judge that the hydrogen deficiency has occurred due to freezing of water when a representative temperature representing the temperature of the fuel cell is less than a predetermined freezing judging temperature where freezing of water is liable to occur inside the fuel cell). 
KOICHIRO is silent with regard to judge that the hydrogen deficiency has occurred due to flooding of water when a differential value of an internal impedance of the fuel cell becomes a predetermined value or more, in a case where the representative temperature is the freezing judging temperature or more and the representative temperature is less than a predetermined flooding judging temperature where flooding is liable to occur in a hydrogen channel in the fuel cell, and judge that the hydrogen deficiency has been eliminated when performing a flooding elimination operation for a predetermined time for temporarily increasing the amount of hydrogen supplied to the fuel cell to eliminate flooding when it has been judged that the hydrogen deficiency has occurred due to flooding. As noted above in claim in claim 7, KOICHIRA discloses the effect of changes in internal impedance at various temperatures. Thus, as the temperature rises, the internal impedance also increases. 
TOMITA is related to an operation of a fuel cell power plant [abs]. TOMITA teaches when the pressure of the anode gas is increased and reduced repeatedly in a condition where the fuel cell stack 1 is flooded with the generated water, the amount of anode gas required to generate the target power may not be supplied to the anode during the pressure reduction, and as a result, the amount of power generated by the fuel cell stack 1 may decrease. Therefore, a 
The determination may be made on the basis of an output of any one of the sensors 52-54. Alternatively, outputs of a plurality of the sensors may be compared with their respective predetermined values. In the latter case, it may be determined that the anode gas amount is insufficient when the output of any one of the sensors is smaller than its predetermined value or that the anode gas amount is insufficient when the outputs of all of the sensors are smaller than their respective predetermined values [0054].
When it is determined in the step S1 that the hydrogen supply amount is not insufficient, the controller 51 performs anode gas pressure pulsation operation control in a normal mode in a step S2. More specifically, the controller 51 controls the opening and closing operations of the hydrogen pressure adjusting valve 22 so that the anode gas pressure Pa pulsates between the upper limit pressure Pmax and the lower limit pressure Pmin, as shown in FIGS. 2A-2C. When it is determined in the step S1 that the hydrogen supply amount is insufficient, the controller 51 performs recovery control on the anode gas pressure Pa in steps S3-S5, therefore increasing the amount of the hydrogen supplied to the fuel cell [0057].

The motivation for doing so would have been to increase the amount of anode gas to the fuel cell that is required in the electrochemical reaction for generating the targeted amount of anode gas [Tomita 0052]. 

Claims 9, 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over KOICHIRO (JP2008147102A) in view of Belschner (US20030137193A1) in further view of Wilkinson (JP2003508877A) and in further view of KHATER et al. (US20190207232). 
The teachings of Koichiro, Belschner, and Wilkinson as discussed above are incorporated herein.
Regarding claim 9-11, as discussed above in claim 1, KOICHIRO in view of Belschner and Wilkinson teaches all the elements recited in claim 1.  KOICHIRO in view of Belschner and Wilkinson is silent with the circuit breaker breaking the electrical connection for the claimed times. The limitations are directed to the duration of time during which the circuit is broken.
KHATER teaches a fuel cell system that has a load circuit which s switchably coupled to the fuel cell stack for periodically receiving a discharge current from the fuel cell stack during an energy dissipation phase [abs].
KHATER illustrates typical values of energy dissipation through the load circuit for load currents and the energy dissipation times in the below table [0044-0049]. KHATER teaches breaking the circuit for 1320ms to 3870ms, which is within the claimed range (corresponding to the claimed a breaking time during which the circuit breaker physically temporarily breaks between both the electrical connection of the fuel cell and the electrical load part is 1 millisecond to 30 minutes).
	

    PNG
    media_image2.png
    145
    451
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the control device of KOICHIRO by adding the circuit breaker having breaking times from 1 millisecond to 30 minutes of KHATER. 
The motivation for doing so would have been to protect the fuel cell from damaging and restore the cell voltage to a normal voltage value [0035]. Additionally, this would also account for a safe current maximum for other components of the fuel cell system to function normally [0049].
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 07/23/2020 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARIKA GUPTA whose telephone number is (571)272-9907.  The examiner can normally be reached on 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.G./Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729